UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 ————— June 8, 2011 Date of Report (date of earliest event reported) ————— AVISTAR COMMUNICATIONS CORPORATION (Exact name of Registrant as specified in its charter) Delaware ————— 000-31121 88-0463156 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1875 S. Grant Street, 10th Floor, San Mateo, California94402 (Address of principal executive offices, including zip code) ————— (650) 525-3300 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: rWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) rSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) rPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) rPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders Avistar Communications Corporation (the “Company”) held its Annual Meeting of Stockholders (the “Annual Meeting”) on June 8, 2011.A summary of the matters voted upon by the stockholders at the Annual Meeting and the final results of the votes regarding each matter are set forth below. · Proposal One – Election of Directors The stockholders elected the six nominees listed below to the Company’s Board of Directors as directors. Each director will serve until the next annual meeting of stockholders and/or in each case until his successor is duly elected and qualified. The vote for each director was as follows: Nominee Votes For Votes Withheld Broker Non-Votes* GeraldJ. Burnett WilliamL. Campbell CraigF. Heimark R.Stephen Heinrichs RobertM. Metcalfe RobertF. Kirk ————— * Broker non-votes do not affect the outcome of the election. · Proposal Two – Ratification of Burr Pilger Mayer, Inc. as Independent Registered Public Accounting Firm. The stockholders voted to ratify the appointment of Burr Pilger Mayer, Inc. as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011. The vote on this proposal was as follows. Votes For Votes Against Abstentions Broker Non-Votes Not Applicable -1- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AVISTAR COMMUNICATIONS CORPORATION Date: June 10, 2011 By: /s/Elias MurrayMetzger Elias MurratMetzger Chief Financial Officer, Chief Administrative Office and Corporate Secretary
